Exhibit 10.1

Execution Version

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE GUARANTORS named herein

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

(formerly known as THE BANK OF NEW YORK TRUST COMPANY, N.A.), as Trustee

 

 

SEVENTH SUPPLEMENTAL INDENTURE

Dated as of July 27, 2009

To

Indenture Dated as of June 23, 2006

by and among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

the GUARANTORS named therein and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

(formerly known as THE BANK OF NEW YORK TRUST COMPANY, N.A.), as Trustee

 

 

7- 3/4% Senior Subordinated Notes due 2014

of TransDigm Inc.

 

 



--------------------------------------------------------------------------------

SEVENTH SUPPLEMENTAL INDENTURE

SEVENTH SUPPLEMENTAL INDENTURE (this “SUPPLEMENTAL INDENTURE”), dated as of
July 27, 2009, among Acme Aerospace, Inc., a Delaware corporation (the
“GUARANTEEING SUBSIDIARY”), TransDigm Inc., a Delaware corporation (the
“COMPANY”), TransDigm Group Incorporated, a Delaware corporation (“TD GROUP”),
Adams Rite Aerospace, Inc., a California corporation (“ADAMS RITE”),
MarathonNorco Aerospace, Inc., a Delaware corporation (“MARATHON”), Champion
Aerospace LLC, a Delaware limited liability company and successor to Champion
Aerospace Inc. (“CHAMPION”), Avionic Instruments LLC, a Delaware limited
liability company and successor to Avionic Instruments Inc. (“AVIONIC”), Skurka
Aerospace Inc., a Delaware corporation (“SKURKA”), CDA InterCorp LLC, a Florida
limited liability company and successor to CDA Intercorp (“CDA”), Aviation
Technologies, Inc., a Delaware corporation (“ATI”), Avtech Corporation, a
Washington corporation (“AVTECH”), Transicoil LLC, a Delaware limited liability
company and successor to Transicoil Corp. (“TRANSICOIL”), AeroControlex Group,
Inc., a Delaware corporation (“AEROCONTROLEX”), Malaysian Aerospace Services,
Inc., a Delaware corporation (“MALAYSIAN”), Bruce Aerospace, Inc., a Delaware
corporation (“BRUCE AEROSPACE”), Bruce Industries, Inc., a Colorado corporation
(“BRUCE INDUSTRIES”), CEF Industries, Inc., a Delaware corporation (“CEF”),
Aircraft Parts Corporation, a New York corporation (“APC”, and, together with TD
Group, Adams Rite, Marathon, Champion, Avionic, Skurka, CDA, ATI, Avtech,
Transicoil, AeroControlex, Bruce Aerospace, Bruce Industries and CEF, the
“EXISTING GUARANTORS”), and The Bank of New York Mellon Trust Company, N.A.
(formerly known as The Bank of New York Trust Company, N.A.), as trustee under
the indenture referred to below (the “TRUSTEE”).

W I T N E S S E T H

WHEREAS, the Company and the Existing Guarantors have heretofore executed and
delivered to the Trustee an indenture (as supplemented by the First Supplemental
Indenture thereto, dated as of November 2, 2006, the Second Supplemental
Indenture, dated as of February 7, 2007, Third Supplemental Indenture, dated
June 29, 2007, the Fourth Supplemental Indenture, dated August 10, 2007, the
Fifth Supplemental Indenture, dated May 7, 2008, and the Sixth Supplemental
Indenture, dated December 16, 2008, the “INDENTURE”), dated as of June 23, 2006,
providing for the issuance by the Company of 7- 3/4% Senior Subordinated Notes
due 2014 (the “NOTES”) and the guarantees thereof by each of the Existing
Guarantors;

WHEREAS, the Indenture provides that under certain circumstances described
therein, newly created or acquired Domestic Restricted Subsidiaries shall
execute and deliver to the Trustee a supplemental indenture to the Indenture
providing for a senior subordinated guarantee of payment of the Notes by such
Domestic Restricted Subsidiary (the “SUBSIDIARY GUARANTEE”); and

WHEREAS, pursuant to Section 9.01(g) of the Indenture, the Trustee is authorized
to execute and deliver this Supplemental Indenture without the consent of the
Holders Notes.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiaries covenant and agree for the equal and ratable benefit of the Holders
of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. GUARANTEE, ETC. The Guaranteeing Subsidiary hereby agrees that from and after
the date hereof it shall be a Guarantor under the Indenture and be bound by the
terms thereof applicable to Guarantors and shall be entitled to all of the
rights and subject to all the obligations of a Guarantor thereunder.

3. RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF INDENTURE. The
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every holder of Notes heretofore or hereafter authenticated and delivered shall
be bound hereby.



--------------------------------------------------------------------------------

4. EXECUTION AND DELIVERY. The Guaranteeing Subsidiary agrees that the Guarantee
granted by it pursuant to the terms hereof shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Guarantee.

5. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary (or
any successor entity) (other than the Company or the Existing Guarantors), as
such, shall have any liability for any obligations of the Company, TD Group, the
Guaranteeing Subsidiary or any other Guarantor under the Notes, any Guarantee,
the Indenture or this Supplemental Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
the Notes by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.

6. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE AND THE GUARANTEE
GRANTED HEREUNDER WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD
BE REQUIRED THEREBY.

7. COUNTERPART ORIGINALS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

8. EFFECT OF HEADINGS. The Section headings have been inserted for convenience
of reference only, are not to be considered part of this Supplemental Indenture
and shall in no way modify or restrict any of the terms or provisions hereof.

9. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiaries, the Existing Guarantors and the
Company.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Supplemental
Indenture to be duly executed as of the date first above written.

 

TRANSDIGM INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President and Chief Financial
Officer TRANSDIGM GROUP INCORPORATED By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President, Chief Financial Officer
and Secretary CHAMPION AEROSPACE LLC By:   TransDigm Inc., its sole member By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President and Chief Financial
Officer ADAMS RITE AEROSPACE, INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Assistant Secretary MARATHONNORCO
AEROSPACE, INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

AVIONIC INSTRUMENTS LLC By:   TransDigm Inc., its sole member By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President and Chief Financial
Officer SKURKA AEROSPACE INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Assistant Secretary CDA INTERCORP
LLC By:   TransDigm Inc., its sole member By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President and Chief Financial
Officer AVIATION TECHNOLOGIES, INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary AVTECH CORPORATION By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary TRANSICOIL LLC By:  
TransDigm Inc., its sole member By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Executive Vice President and Chief Financial
Officer

 



--------------------------------------------------------------------------------

AEROCONTROLEX GROUP, INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary MALAYSIAN AEROSPACE
SERVICES, INC. By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary BRUCE AEROSPACE, INC. By:
 

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary BRUCE INDUSTRIES, INC.
By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary CEF INDUSTRIES, INC. By:
 

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary AIRCRAFT PARTS
CORPORATION By:  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary ACME AEROSPACE, INC. By:
 

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Treasurer and Secretary

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Roxane Ellwanger

Name:   Roxane Ellwanger Title:   Assistant Vice President